Title: To George Washington from Henry Knox, 7 July 1789
From: Knox, Henry
To: Washington, George



War Office 7th day of July 1789.

The Chickasaws.
This Nation of Indians were estimated by the Commissioners in 1785 at 800 Warriors, other opinions make them amount to 1200.
The lines of their territory between the Cherokees and Choctaws do not appear precisely fixed. Their limits established by the Treaty hereafter mentioned are bounded on the North by the ridge which divides the waters running into the Cumberland, from those running into the Tennessee. The Mississippi on the West—the Choctaws and the Creeks on the South, and the Cherokees on the East.
The United States formed a treaty with the Chickasaw Nation at Hopewell the 10th of January 1786, which was entered on the Journals of Congress, April 17th 1786.

By this treaty they acknowledge themselves to be under the protection of the United States, and of no other Sovereign whosoever. A tract of land is reserved for a trading post to the use and under the government of the United States of a circle of five miles diameter, at the lower post of the Muscle Shoals at the mouth or junction of the Ocochappo with the Tennessee. The land transportation from the head of the Ocochappo, to the head of the most northerly part of the Mobile river is said not to exceed thirty five miles.
The distance of this Nation from the frontier settlements being so great is the principal reason that no complaints have been made of the encroachments of the Whites.
In the year 1787 they sent one of the Warriors of their nation to Congress to represent the distressed situation of the Cherokees, and that unless the encroachments of the Whites were restrained they should be obliged to join the Cherokees; and also to enforce the establishment of trade agreeably to the Treaty.
The Choctaws.
This nation of Indians were estimated by the Commissioners of the United States at 6000 Warriors—other opinions state them at 4,500 or 5000.
Their principal towns or villages are on the head waters of the Passagoula and Pearl rivers. They are mostly to the northward of the 31st degree of latitude, but some of them are to the Southward of it within the territory of Spain.
Both the Chickasaws and Choctaws are represented as candid, generous, brave, and honest, and understanding each other’s language.
The Commissioners of the United States, concluded a treaty with the Choctaws at Hopewell, on the 3d of January 1786, and the same is entered on the Journals of Congress the 16th of April 1786.
By this treaty the Choctaws acknowledged themselves to be under the protection of the United States and of no other Sovereign whosoever. And three tracts or parcels of land, each of six miles square for the establishment of trading posts, are reserved to the use of the government of the United States at such places as they shall think proper.
The distance of the Choctaws has also prevented hitherto,

those encroachments which have been complained of by the Cherokees.
In the year 1787 they sent Tobocah, one of their great medal Chiefs to Congress, principally in order to solicit the establishment of trade.
All of which is humbly submitted to the President of the United States.

H. Knox

